The facts as alleged in the petition for mandamus were as follows:
a — That on May 17, 1894, the relator sued August Rasch and Oscar Rasch in the circuit court for the county of Wayne, and garnished in separate suits Augusta Rich, Frank A. Rasch and Lovina C. Rasch; that the garnishees filed separate disclosures and were examined before a circuit court commissioner, who filed his reports; that two of the garnishees denied all liability, and the third admitted the *13if&nsfer to her by one of the principal defendants; (her father) of a piece of property' without consideration; that a statutory issue was framed in each case, and demands for the trial of said issues were filed.
6 — That on January 3, 1895, judgment was entered in favor of the relator; that no stay of proceedings was granted.
e — That on April 23, 1890, after four terms of court had passed at which said issue could have been tried, and the same not having been placed on the docket for trial, the garnishees made a joint motion to dismiss the garnishment proceedings, for the reasons hereinbefore set forth.